DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation: “calculate a complexity of a data value indicated by each of the plurality of unit bit strings”. This limitation describes calculating a single complexity of a single data value and that this single data value is indicated by each of the unit bit strings. It is unclear how each unit bit string can indicate the same data value, unless each unit bit string is identical. Further it is unclear what the term “complexity” is referring to. In the specification a unit bit string is described as being a byte. It is unclear in what way a byte of data is more or less complex and complex compared to what?
Further, Claims 1 and 7 recite the limitation: “determine a division position in the write data based on a variation amount of the complexity”. It is unclear what a variation amount of a single 
Also, Claims 1 and 7 recite the limitation: “which each is a difference between data value of a offset number and a corresponding one of the data values of the other offset numbers”. It is unclear what a “data value of a offset number” and “the data values of the other offset numbers” is referring too. An offset number of what, there is no previous claim language describing an offset number or what it corresponds too. It is also unclear what a data value of an offset number is. Is it just the offset number itself or some derived value.
Claims 2-6 and 8-12 are rejected for being dependent upon a reject base claim.

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. The applicant does not provide a specific argument against the 112 rejections. The amendments do not overcome the current 112 issues and the added limitations have caused an additional 112 issue.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136